Citation Nr: 1228964	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to increases in the "staged" (30 percent prior to March 29, 2007, and 50 percent from that date) ratings assigned for post-traumatic stress disorder (PTSD) with depressive disorder. 

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from October 1966 to October 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal (in part) from an October 2005 rating decision by the Cleveland Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran service connection for PTSD, rated 30 percent, effective August 26, 2004.  A June 2008 rating decision added depressive disorder to the service connected psychiatric disability and increased the rating to 50 percent, effective March 29, 2007.  As the Veteran has not expressed satisfaction with these "staged" ratings (and as the ratings are less than the maximum under the applicable criteria), the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect the fact that staged ratings are assigned, and that both "stages" of the rating are for consideration.  The further issues are before the Board on appeal from the June 2008 rating decision, which in part granted service connection for bilateral hearing loss, rated 0 percent.  

An additional issue, service connection for sleep difficulty secondary to service connected PTSD, is listed as being on appeal.  The General Rating Formula for Mental Disorders specifically encompasses "chronic sleep impairment" as a symptom, of PTSD.  See 38 C.F.R. § 4.130.  Any chronic difficulty sleeping secondary to PTSD is considered already service-connected/part and parcel of the service connected PTSD and depressive disorder.  It is rated as a symptom of the service connected psychiatric disability.  Hence, the issue of service connection for chronic difficulty sleeping is moot (and will not be addressed further).  [The Board observes that if there was a diagnosis of a physical cause for difficulty sleeping (such as obstructive sleep apnea), it would merit a separate rating, if service connected.  See 38 C.F.R. § 4.126(d).  Here, it is neither shown, nor alleged, that the Veteran has sleep apnea (See 38 C.F.R. § 4.97, Code 6847) which should be service-connected.]   

The issues of service connection for a back disability, the matter of the ratings for PTSD and depressive disorder, and seeking a TDIU rating are being REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in either ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the claims on appeal.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the rating for bilateral hearing loss, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating.  May 2010 and January 2011 supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that the notice with respect to this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The RO has arranged for VA audiological examinations in October 2007 and February 2010.  These examinations are adequate for rating purposes as the examiners obtained a reported history from the Veteran and conducted thorough examinations, which included certified audiometry necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter addressed, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist in this matter is met.  


II.  Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  [The Virtual VA file does not at present contain any evidence or information pertinent to the matter at hand.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. §  1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In a claim for increase of an initial rating assigned with an award of service connection (as here), all of the evidence pertaining to the entire time period is to be considered, and staged ratings may be assigned for specific periods of time, as warranted based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85  by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz  is 70 decibels or more. 38 C.F.R. § 4.86(b).

VA treatment records show that that on July 2006 audiological evaluation the Veteran's word recognition score was 100 percent for each ear.  He indicated that he was not interested in amplification.

On October 2007 VA audiological evaluation, the Veteran reported military noise exposure to mortars, artillery, explosions, grenades and mines.  The examiner stated that word discrimination scores should not be considered as they were not reliable.  Specifically, the Veteran's word discrimination scores were significantly better at the examination of July 2006 than at the October 2007 VA examination,  and the examiner stated that it was unlikely that his discrimination ability would decrease so significantly over one year's time.  Audiometry revealed that puretone thresholds, in decibels, were:






HERTZ



Avg.
1000
2000
3000
4000
RIGHT
31
20
20
30
55
LEFT
34
30
25
30
50

Applying these results to Table VIA (which is the applicable table given the examiner's conclusion with respect to the appropriateness of the Veteran's speech discrimination scores), the Veteran had Level I hearing acuity in each ear (which under Table VII warrants a 0 percent rating). 

ON subsequent VA audiological evaluation in February 2010, puretone thresholds, in decibels, were:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
39
30
30
40
55
LEFT
36
30
20
35
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Applying these results to Table VI (which is appropriate as there is no indication on this examination of inconsistent speech discrimination, and an exceptional pattern of hearing impairment was not shown), the Veteran had Level II hearing in each ear (which under Table VII warrants a 0 percent rating).  The examiner noted that the Veteran's hearing loss resulted in significant occupational effects with poor social interaction and difficulty hearing.  

Under Table VII, the numeric designation of (at worst) Level II hearing in each ear in the instant case requires the assignment of a 0 percent rating under Code 6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal period, a "staged" increased rating is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held in pertinent part, in essence, that for a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability.  The Court's rationale in requiring such description involves the potential application of 38 C.F.R. § 3.321(b).  In this regard and as noted above, the VA examiner who conducted the February 2010 audiological evaluation commented on the occupational functioning resulting from the Veteran's hearing loss, to include a reduced ability to interact with others.   

The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

To the extent that the Veteran's hearing loss affects employment so as to potentially warrant consideration of entitlement to TDIU, this issue is addressed in the remand that follows this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied. 


REMAND

The Veteran asserts that he developed a back disability as a result of jumping from helicopters with a heavy pack during his combat service in Vietnam.  The Veteran's Vietnam combat service is confirmed by his DD Form 214, which shows he received a Combat Infantryman Badge and that he served in Vietnam.

In the case of a Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service, and to that end shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Service treatment reports are silent for any treatment or complaints related to the back.  The record does not include a service separation examination report.  The first clinical reference to back pain of record is in a VA outpatient treatment report dated in September 2004, noting a history of back pain.  VA outpatient treatment reports thereafter reflect complaints of back pain, and a March 2006 VA x-ray of the lumbar spine found degenerative disc disease and facet arthropathy.  

As the Veteran served in combat, his lay statements are sufficient to show the occurrence of a combat-related injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds no reason to question his accounts.  Given the conceded occurrence of a combat-related back injury, the current diagnosis of a back disability and lack of evidence of an intercurrent back injury, and the low threshold standard for determining when a VA examination is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination to determine whether there is a nexus between the current back disability and the conceded back injury in service is necessary.

Regarding the ratings for the service connected psychiatric disorder and TDIU, the Veteran's attorney asserts in a May 2010 statement that the 50 percent rating assigned for his psychiatric disability and the denial of TDIU are inconsistent with the fact that the Veteran's VA treating psychiatrist has opined that his PTSD prevents employment.  (See November 19, 2009, VA psychiatrist's statement).  He also argues the denials are inconsistent with the Global Assessment of Functioning (GAF) score of 40 assigned by the Veteran's psychiatrist; he notes that such a score (under DSM-IV) reflects "some impairment in reality testing or communications, or major impairment in several areas. . ." A review of the record confirmed that some GAF scores of 40 were assigned upon VA outpatient psychiatric treatment.  (See eg., reports of VA outpatient treatment on April 6, 2006, May 4, 2006, September 12, 2007, January 7, 2009, February 5, 2009, and September 24, 2009.) 
The Veteran was last afforded a VA compensation examination to assess the severity of his service-connected psychiatric disorder over two years ago in February 2010.  The reports from this examination reflect that the examiner referenced the November 2009 statement from the Veteran's psychiatrist that found that PTSD precluded employment, but the examiner found that it was "unclear from this statement whether this was a temporary restriction of duty or that in [the Veteran's psychiatrist]'s opinion the Veteran is unable to perform or pursue any kind of employment."  There was no further attempt to clarify this matter on February 2010; the examiner did not provide a definitive opinion as to the Veteran's ability to work but spoke of the need for referral for vocational rehabilitation or placement services.  

In light of the lack of clarity in the current record as to the impact of the Veteran's PTSD on employment, the argument presented by the Veteran's attorney, the inherent allegation of worsening symptomatology, and the length of the intervening period since the February 2010 VA examination, contemporaneous examinations to assess the Veteran's PTSD and his employability necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  [The Board notes that as a favorable resolution of either of either the claim of service connection for a back disability or the rating for psychiatric disability could impact on the claim for TDIU; therefore, adjudication of the claim for TDIU prior to the readjudication of those claims following the development sought would be inappropriate.   Harris v Derwinski, 1 Vet. App. 80 (1991).] 

Accordingly, the case is REMANDED for the following:

1.  Arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current back disability, and specifically whether such is related to his conceded back injury in service. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.
Based on an examination and interview of the Veteran and review of his claims file, the examiner should prepare an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each back disability entity shown. 

(b) Please identify the most likely etiology for each back disability entity diagnosed, and specifically opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's conceded back injury in service incurred jumping from helicopters with a heavy pack. 

The examiner must explain the rationale for all opinions.  If the opinion is to the effect that the Veteran's current back disability is unrelated to the injury in service, the explanation should include some discussion of the etiology deemed more likely (and why that is so).

2.  The RO should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD with depressive disorder.  His claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria (i.e., note the presence or absence of each symptom in the criteria for ratings above 30 percent, and the related impact on function, as well as any symptoms of the disability not listed in those criteria and the associated impairment of function).  
The examiner must explain the rationale for all opinions, and should also comment on the GAF scores of 40 (i.e., indicate whether they are consistent with the symptoms contemporaneously reported, and if so describe the types of social and associated occupational impairment of function that would be expected with such scores.   

3.  The Veteran should also be afforded an examination by an appropriate VA examiner to assess the cumulative effect that his service connected disabilities would be expected to have on employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and the report of the examination should reflect that review.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Please discuss the functional limitations associated with, and expected effect on employment, resulting from the Veteran's service connected disabilities alone.

(b) Please identify any/all types of employment that would not be precluded by the limitations due to the Veteran's service-connected disabilities. 

(c)  Please provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities alone would render him unable to secure or follow any substantially gainful occupation. 

The examiner must explain the rationale for all opinions.

4.  After all development sought above is completed, the RO should review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate SSOC and afford Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


